Per Curiam.
Exceptions to proceedings upon the trial can only be reviewed by appeal from the judgment, or when they are ordered in the first instance to be tried at the general term. The motion to dismiss the complaint in this action was a part of the proceedings at the trial, and an exception to its denial can therefore be only reviewed in the same manner as any exception taken at the trial may be brought up.1 There is no authority whatever for the entry of the order from which this appeal is taken, and therefore the appeal from that order presents nothing for us to review. The appeal should be dismissed, with costs.

 Code Civil Proc. N. Y. §§ 992, 996, are as follows: “Sec. 992. An exception may be taken to the ruling of the court or of a referee upon a question of law arising upon the trial of an issue of fact. * * *” “ Sec. 996. A ruling to which an exception is taken, as prescribed in the last four sections, can be reviewed only upon an appeal from the judgment rendered after the trial, except in a case where it is expressly prescribed by law that a motion for a new trial may be made thereupon. ”